
	
		I
		112th CONGRESS
		1st Session
		H. R. 3570
		IN THE HOUSE OF REPRESENTATIVES
		
			December 6, 2011
			Mrs. Capps (for
			 herself, Ms. Woolsey,
			 Ms. Pingree of Maine, and
			 Mr. Keating) introduced the following
			 bill; which was referred to the Committee
			 on Science, Space, and Technology, and in addition to the
			 Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To promote ocean and human health and for other
		  purposes.
	
	
		1.Short title; amendment of
			 Oceans and Human Health act
			(a)Short
			 titleThis Act may be cited as the Oceans and Human Health Reauthorization Act of
			 2011.
			(b)Amendment of
			 Oceans and Human Health ActExcept as otherwise expressly
			 provided, whenever in this Act an amendment or repeal is expressed in terms of
			 an amendment to, or repeal of, a section or other provision, the reference
			 shall be considered to be made to a section or other provision of the Oceans
			 and Human Health Act (33 U.S.C. 3101 et seq.).
			2.Interagency
			 oceans and human health research program
			(a)CoordinationSection
			 902(a) (33 U.S.C. 3101(a)) is amended by striking oceans in human
			 health. and inserting oceans in human health and deliver
			 information, products, and services to assist the Nation in reducing public
			 health risks, and enhancing health benefits, from the ocean..
			(b)Implementation
			 planSection 902(b) (33 U.S.C. 3101(b)) is amended—
				(1)by striking the
			 matter preceding paragraph (1) and inserting the following:
					
						(b)Implementation
				planWithin 2 years after the date of the enactment of the Oceans
				and Human Health Reauthorization Act of 2011, and every 10 years thereafter,
				the National Science and Technology Council, through the Director of the Office
				of Science and Technology Policy, shall revise and update the 2007
				Interagency Oceans and Human Health Research Implementation Plan
				and submit the updated plan to the Congress. The updated Plan shall define the
				roles of Federal agencies and departments in order to avoid duplication of
				activities and coordinate efforts in support of the research program. Nothing
				in this subsection is intended to duplicate or supersede the activities of the
				Inter-Agency Task Force on Harmful Algal Blooms and Hypoxia established under
				section 603 of the Harmful Algal Bloom and Hypoxia Research and Control Act of
				1998 (16 U.S.C. 1451 note). The updated Plan shall build on and complement the
				ongoing research, monitoring, surveillance, and outreach activities of the
				National Oceanic and Atmospheric Administration, the National Science
				Foundation, the National Institutes of Health (including the National Institute
				of Environmental Health Sciences), the Centers for Disease Control and
				Prevention, the U.S. Environmental Protection Agency, the Food and Drug
				Administration, and other Federal departments and agencies, and
				shall—
						;
				(2)in paragraph
			 (1)—
					(A)by striking
			 prediction and inserting monitoring, surveillance,
			 prediction forecasting, and mitigation;
					(B)by inserting
			 and chemical after biological; and
					(C)by striking
			 treatments and inserting products for the prevention and
			 treatment;
					(3)in paragraph (2),
			 by striking training and all that follows and inserting
			 Federal oceans and human health research centers, training, and support
			 for scientists, and participation in national and international research and
			 outreach efforts, including outreach to the public health and medical
			 communities, and the public;;
				(4)in paragraph (4),
			 by striking preventive and inserting
			 preventing;
				(5)in paragraph (5),
			 by inserting the National Ocean Council, after the Ocean
			 Research Advisory Panel,; and
				(6)by striking
			 paragraph (7) and inserting the following:
					
						(7)estimate funding
				needed for research, surveillance, prediction, education, and outreach
				activities to be conducted within and supported by Federal agencies under the
				program.
						.
				(c)Program
			 scopeSection 902(c) (33 U.S.C. 3101(c)) is amended—
				(1)by striking
			 paragraphs (1) and (2) and inserting the following:
					
						(1)Interdisciplinary
				research among the ocean, atmospheric, biological, and medical sciences, and
				coordinated research and activities to improve understanding of processes
				within the ocean that may affect human health and to explore the potential
				contribution of marine organisms to medicine and research, including—
							(A)vector-, water-,
				and food-borne diseases of humans and marine organisms, including marine
				mammals, corals, fish, and shellfish;
							(B)human health
				effects associated with harmful algal blooms and hypoxia (in collaboration with
				the Inter-Agency Task Force on Harmful Algal Blooms and Hypoxia);
							(C)marine-derived
				pharmaceuticals and other natural products;
							(D)marine organisms
				and habitats as models for biomedical research and as indicators of human
				health and well being and marine environmental health;
							(E)marine
				environmental microbiology linked to human health;
							(F)human health
				effects associated with legacy and emerging chemicals of concern, including
				bioaccumulative and endocrine-disrupting chemical contaminants;
							(G)predictive models
				of public health risks based on indicators and assessments of marine ecosystem
				health and marine animal health; and
							(H)social, economic,
				and behavioral studies of relationships between the condition of oceans,
				coasts, and the Great Lakes and human health and well-being, risk
				communication, and decision-making processes.
							(2)Coordination with
				appropriate interagency working groups of the Subcommittee on Ocean Science and
				Technology, or its successor body, through the National Science and Technology
				Council, to ensure that any integrated ocean and coastal observing system
				provides information necessary to monitor and reduce marine public health
				problems, including climate change information, health-related data on
				biological populations, and detection of toxins and contaminants in marine
				waters and seafood.
						;
				and
				(2)in paragraph
			 (3)—
					(A)in subparagraph
			 (A), by striking genomics and proteomics and inserting
			 genomics, proteomics, metabolomics, and other related
			 sciences;
					(B)by striking
			 subparagraph (C) and inserting the following:
						
							(C)in situ,
				laboratory, and remote sensors—
								(i)to
				detect, quantify, and predict the presence, distribution, concentration,
				toxicity, or virulence of infectious microbes, harmful algae, toxins, and
				chemical contaminants in ocean waters, sediments, organisms, and seafood;
				and
								(ii)to identify new
				genetic resources for biomedical
				purposes;
								;
				and
					(C)in subparagraph
			 (E), by striking equipment and technologies and inserting
			 equipment, technologies, and methodologies used in human health, and
			 other fields, for application to oceans and human health
			 objectives.
					(d)Biennial
			 reportSection 902(d) (33 U.S.C. 3101(d)) is amended—
				(1)by striking
			 Annual in the heading and inserting
			 Biennial;
				(2)in the matter
			 preceding paragraph (1)—
					(A)by striking
			 Beginning with the first year occurring more than 24 months after the
			 date of enactment of the Act, the and inserting
			 The;
					(B)by striking
			 each year an annual and inserting alternate years a
			 biennial; and
					(C)by striking
			 fiscal year and inserting 2 fiscal years;
					(3)in paragraph (1),
			 by striking fiscal year; and inserting 2 fiscal
			 years;;
				(4)in paragraph (4),
			 by striking that preceding fiscal year; and inserting the
			 preceding 2 fiscal years; and
				(5)in paragraph (5),
			 by striking action and inserting action, funding
			 needs,.
				3.National Oceanic
			 and Atmospheric Administration Oceans and Human Health Program
			(a)EstablishmentSection
			 903(a) (33 U.S.C. 3102(a)) is amended to read as follows:
				
					(a)Program
						(1)In
				generalAs part of the interagency oceans and human health
				research program, the Secretary of Commerce shall establish an Oceans and Human
				Health Program to coordinate and implement research and activities of the
				National Oceanic and Atmospheric Administration related to the role of the
				oceans, the coasts, and the Great Lakes in human health. The program shall link
				National Oceanic and Atmospheric Administration research programs with
				operational activities focused on—
							(A)forecasting to
				provide early warning and prediction of near-term and long-term health
				risks;
							(B)surveillance,
				monitoring and diagnosis to recognize emerging threats to public health;
							(C)assessment of risk
				perception, management needs, and response actions; and
							(D)developing ocean
				health products and services.
							(2)Coordination
				with other agencies’ effortsThe Secretary shall consult with
				other Federal agencies conducting integrated oceans and human health research,
				monitoring, and disease surveillance activities and research in related areas,
				including the National Science Foundation, the National Institutes of Health
				(including the National Institute of Environmental Health Sciences), the
				Centers for Disease Control and Prevention, the Environmental Protection
				Agency, and other agencies and departments and shall coordinate the development
				of a strategic implementation plan with defined goals and benchmarks for the
				program.
						(3)AdministrationTo
				the extent practical based on appropriations, the Oceans and Human Health
				Program may provide support for—
							(A)centralized
				program and research coordination;
							(B)an external
				advisory panel;
							(C)one or more
				National Oceanic and Atmospheric Administration national centers of excellence
				that may include diagnostic laboratories to provide processing of marine
				organism samples;
							(D)transitioning
				scientific discoveries from research activities into applications;
							(E)research grants;
				and
							(F)distinguished
				scholars and
				training.
							.
			(b)Advisory
			 panelSection 903(b) (33 U.S.C. 3102(b)) is amended by striking
			 sciences. and inserting sciences, including public health
			 professionals, veterinarians, and other health professionals..
			(c)National
			 centersSection 903(c) (33 U.S.C. 3102(c)) is amended—
				(1)in paragraph (1),
			 by striking for; and
				(2)by striking
			 paragraph (2) and inserting the following:
					
						(2)The centers shall
				focus on areas related to agency missions and the program scope (as defined in
				section
				902(c)).
						.
				(d)Extramural
			 research grantsSection 903(d) (33 U.S.C. 3102(d)) is amended by
			 adding at the end the following:
				
					(3)Grants under this
				subsection shall support research and activities within the program scope (as
				defined in section
				902(c)).
					.
			(e)Training
			 programSection 903(e) (33 U.S.C. 3102(e)) is amended—
				(1)by striking the
			 heading and inserting (e) Training Program—;
				(2)by striking
			 program to provide traineeships, training, and inserting
			 competitive program to provide training, exposure,; and
				(3)by striking
			 initiative. and inserting Oceans and Human Health
			 Program..
				(f)Distinguished
			 scholars; cooperative agreements; coordination; etcSection 903
			 (33 U.S.C. 3102) is amended by adding at the end the following:
				
					(f)Distinguished
				scholarsThe Secretary of Commerce may establish a competitive
				program to recognize highly distinguished external scientists in any area of
				oceans and human health research and to involve those scientists in
				collaborative work with the NOAA Oceans and Human Health Program.
					(g)AgreementsThe
				Secretary of Commerce may execute and perform such contracts, leases, grants,
				or cooperative agreements as may be necessary to carry out this section.
					(h)Coordination
						(1)Integrated ocean
				observing systemThe
				Secretary shall ensure that the Oceans and Human Health Program and the
				National Integrated Coastal and Ocean Observation System work together to
				develop and deploy instruments for sensing and predicting ocean changes linked
				to health, develop early warning systems that detect biological and chemical
				indicators, and support the data management and analysis functions to develop
				forecasts for ocean conditions that threaten health.
						(2)Harmful algal
				blooms and hypoxiaThe Secretary shall ensure that the Oceans and
				Human Health Program and Harmful Algal Blooms and Hypoxia Program work together
				to coordinate and avoid duplication of activities.
						(3)Other
				programsThe Secretary shall ensure that the Program also
				coordinates its efforts across the National Oceanic and Atmospheric
				Administration to link and support ocean and human health-related research and
				programs.
						(i)Report to
				congressWithin 6 months after the date of enactment of the
				Oceans and Human Health Reauthorization Act of 2011, the Secretary shall report
				to the Congress on how the National Oceanic and Atmospheric Administration
				plans to implement the recommendations of its Science Advisory Board Working
				Group on Oceans and Health.
					(j)Operational
				parameters
						(1)In
				generalThe Secretary of Commerce shall operate the Oceans and
				Human Health Program as an interdisciplinary research, development, and
				application program spanning the agency and in partnership with the external
				scientific and health communities.
						(2)ResourcesTo
				achieve this vision and maximize potential for leveraging appropriations, the
				National Oceanic and Atmospheric Administration may—
							(A)apply for, accept,
				use, and spend Federal, State, and private funds and in-kind contributions as
				necessary to further the mission of the program without regard to section
				3302(b) of title 31, United States Code, and without regard to the source or of
				the period of availability of such funds;
							(B)apply for and hold
				patents either solely or in partnership with others and receive royalties from
				patents or licenses; and
							(C)share personnel
				and facilities with public and private partners as well as provide and accept
				reimbursement for the sharing of such personnel and
				facilities.
							.
			4.Public
			 information and outreach
			(a)In
			 generalSection 904(a) (33 U.S.C. 3103(a)) is amended—
				(1)by striking
			 National Sea Grant program, relevant National Ocean Service and National
			 Marine Fisheries Service research programs and inserting all
			 relevant the National Oceanic and Atmospheric Administration programs and
			 institutions of higher education,; and
				(2)by striking
			 Initiative and inserting Program .
				(b)ReportSection
			 904(b) (33 U.S.C. 3103(b)) is amended to read as follows:
				
					(b)Report
						(1)In
				generalAs part of this program, the Secretary of Commerce shall
				submit to Congress a biennial report describing—
							(A)projects,
				products, and programs funded under the Oceans and Human Health Program;
							(B)the work of the
				Advisory Panel;
							(C)how the Oceans and
				Human Health Program is meeting the goals and objectives of its strategic plan;
				and
							(D)any
				recommendations the Secretary may have for improving or expanding the Oceans
				and Human Health Program.
							(2)Combined
				reportsThe report required by paragraph (1) may be the same as
				the National Oceanic and Atmospheric Administration input for the interagency
				report required by section
				902(d).
						.
			5.Authorization of
			 appropriationsSection 905 (33
			 U.S.C. 3104) is amended—
			(1)by striking
			 Initiative,, initiative, and
			 Initiative., and inserting Program,,
			 Program, and Program., respectively;
			(2)by striking
			 $60,000,000 for fiscal years 2005 through 2008 and inserting
			 $6,000,000 for each of fiscal years 2011 through 2015;
			 and
			(3)by striking
			 grant and traineeship and inserting grant, distinguished
			 scholars, and training.
			6.Oceans defined to
			 include the Great LakesThe
			 Act is amended by adding after section 905 (33 U.S.C. 3104) the
			 following:
			
				906.Oceans
				definedIn this title, the
				term oceans includes the Great Lakes, and the coastal areas
				appertaining
				thereto.
				.
		
